Title: To George Washington from the Arundel Committee of Correspondence, 24 October 1775
From: Arundel Committee of Correspondence
To: 

 
Arundel [District of Maine] 24 October 1775. “In Pursuance of a Resolve of the General Assembly of this Colony,” the committee of correspondence returns “the Names of the following Persons as having been unnecessarily absent from their respective Companies.” Alexander Inglish and John Miller of “Captain Dormain’s Company” in Col. Scammans’s regiment and Benjamin Goodwin, Jr., Trustram Hooper, Israel Wakefield, and Silas Abbot of Capt. James Hubbard’s company in Col. Doolittle’s regiment.
